Matter of Salek v Chromczak (2019 NY Slip Op 04832)





Matter of Salek v Chromczak


2019 NY Slip Op 04832


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


380 CAF 18-00534

[*1]IN THE MATTER OF ANGELIA L. SALEK, PETITIONER-RESPONDENT,
vJAMES C. CHROMCZAK, RESPONDENT-APPELLANT. (APPEAL NO. 3.) 


TRACY L. PUGLIESE, CLINTON, FOR RESPONDENT-APPELLANT. 
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Herkimer County (John J. Brennan, J.), entered March 9, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that respondent's girlfriend shall have no contact with the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Chromczak v Salek ([appeal No. 1] — AD3d — [June 14, 2019] [4th Dept 2019]).
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court